DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that the shielding vias 6 of Yuujirou “merely connects the center of 2 mode excitation patch 4 to the ground plate 3” and that “Yuujirou’s antenna module is an ultra-wideband antenna module that combines two bands…teaches away from the claimed configuration of shielding vias…because Yuujirou’s antenna module combines two bands…teaches away from arranging the annular conductor(s) 6 to surround the 1 feed pin 14, to isolate the 1 feed pin 14 from the 2 feed pin 20”. However the Examiner asserts that the claimed invention does not contain any further limitations regarding the shielding vias for isolating the first feed pin from the second feed pin. Further, the shielding pins being grounded would provide some isolation within the radiated waves within the dielectric as opposed to no vias which are grounded to the ground plate. There is no standard for how much ‘shielding’ is being provided within the claimed invention and it is not a term of art for a specific shielded amount within an antenna or for specific feed lines unless explicitly specified. Further, the Applicant argues that “[c]ontrary to the claimed configuration of shielding vias and a second feed via, the annular conductor 6 does not at least partially surround at least partially surround the second feed via; the claimed invention only require that the shielding vias be within the vicinity of the second feed via to at least partially surround the second feed via. The disclosed invention does not have any continuous surrounding of the shielded vias around the second feed via. Accordingly the claimed invention is not a specific surrounding arrangement of shielding vias. The applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). Thus the arguments are not convincing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP09-23285A, of prior record (hereinafter “Yuujirou”), English translation attached, in view of US 20090207080 A1 (hereinafter “Floyd”).

Yuujirou does not teach the antenna module is a chip antenna module and a solder layer disposed on a lower surface of the first dielectric layer.
	However, Floyd teaches a chip antenna module (e.g., see 100 in FIGS. 1 and chip 162) comprising: a solder layer (e.g., the layer of elements 134, 130, 132; e.g., see Para. 34) disposed on a lower surface of a dielectric layer (e.g., see 128); a first patch antenna pattern (e.g., see 104 or 110); and shielding vias (e.g., see 124, 140, see Para. 36) extending from the dielectric layer through the dielectric layer.

	Claim 3: Yuujirou teaches the chip antenna module of claim 1, wherein the first feed via is offset from a center of the first patch antenna pattern (e.g., see 20 in FIG. 2 being offset from center of 4), and wherein the second feed via is disposed closer to the center of the first patch antenna pattern than the first feed via (e.g., see 15 being closer to center of 4 than 20).
Claim 4: Yuujirou teaches the chip antenna module of claim 1, further comprising: a second dielectric layer (e.g., see 7) disposed between the first and second patch antenna patterns, but not wherein a dielectric constant of the second dielectric layer is lower than a dielectric constant of the first dielectric layer.
	However the Examiner takes Official/Judicial Notice that the dielectric constant of a dielectric layer in a microstrip patch antenna is a result-effective variable for the frequency of operation and antenna characteristics such as gain and directivity of the antenna is ‘old and well-known’ in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the dielectric constant of the second dielectric layer for the second 
Claim 5: Yuujirou teaches the chip antenna module of claim 4, wherein a thickness of the second dielectric layer is less than a thickness of the first dielectric layer (e.g., see a thickness of 7 and 2 in FIG. 1).
	Claim 6: Yuujirou does not explicitly teach the chip antenna module of claim 4, wherein the second dielectric layer comprises a polymer, and wherein the first dielectric layer comprises a ceramic.
	However the Examiner takes Official/Judicial Notice that selecting a dielectric material such as polymer or ceramic as a substrate in an antenna device for its properties such as a dielectric constant is ‘old and well-known’ in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a polymer or ceramic for the first and second dielectric layer of the antenna of Yuujirou in order to select a dielectric constant material which would affect the frequency, gain and directivity for the patch antennas and since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
	Claim 10: Yuujirou teaches the chip antenna module of claim 1, further comprising: a second dielectric layer (e.g., see 7) disposed between the first and second patch antenna patterns.
Yuujirou does not explicitly teach the chip antenna module of claim 1, further comprising: a third dielectric layer disposed above the first dielectric layer, wherein a 
	However Floyd further teaches an additional dielectric layers (e.g., 102-109 in FIG. 1-2) above a patch radiator (e.g., 110 or 104).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form an additional dielectric layer or multiple dielectric layers as a substitute for one as taught by Floyd such that a third dielectric layer is disposed above the first dielectric layer, wherein a lower surface of the third layer forms an arrangement space of the second patch antenna pattern in order to have an additional support above the patch for antenna package fabrication as taught by Floyd (e.g., see Para. 16) or to affect the radiation propagation properties of the antenna so as to change antenna characteristics as would be desired such as gain, frequency and/or directivity.
Claim 17: Yuujirou teaches an electronic device, comprising: an antenna module (e.g., see FIGS. 1-2), comprising: a first dielectric layer (e.g., see 2); a connection member comprising a ground plane (e.g., see 3); a first patch antenna pattern (e.g., see 4) disposed on an upper surface of the first dielectric layer, and configured to transmit and receive signal in a first frequency band (e.g., see Paras. 16-17); a second patch antenna pattern (e.g., see 8) disposed above the first patch antenna pattern (as shown), and configured to transmit and receive signals in a second frequency band different from the first frequency band (Id.); a first feed via (e.g., see 20) extending through the first dielectric layer, wherein one end of the first feed via is connected to a lower surface of the first patch antenna pattern (e.g., as shown) and another end of the first feed via is connected to the connection member (e.g., see 20 connected to 3 through 21); a 
Yuujirou does not teach the antenna module is a chip antenna module; the ground plane connected to the solder layer; the antenna module is a chip antenna module and a solder layer disposed on a lower surface of the first dielectric layer. Assuming arguendo, i.e., for argument’s sake, Yuujirou does not teach the connection member comprising a ground plane has multiple layers, e.g., including a dielectric layer below the ground plane. 
However Floyd teaches a chip antenna module (e.g., see 100 in FIGS. 1 and chip 162) comprising: a solder layer (e.g., the layer of elements 134, 130, 132; e.g., see Para. 34) disposed on a lower surface of a dielectric layer (e.g., see 128); a first patch antenna pattern (e.g., see 104 or 110); and shielding vias (e.g., see 124, 140, see Para. 36) extending from the dielectric layer through the dielectric layer. Floyd further teaches additional dielectric layer below a ground plane (e.g., 112, 126, 128, 170, 172 all below 110) and connected to the solder layer.

	Claim 20: Yuujirou teaches the chip antenna module of claim 17, wherein the first feed via is offset from a center of the first patch antenna pattern (e.g., see 20 in FIG. 2 being offset from center of 4) by a distance greater than a distance by which the second feed via is offset from the center of the first patch antenna pattern (e.g., see 15 being closer to center of 4 than 20).

Allowable Subject Matter
Claim 13-16 allowed.
Claim 2, 7-9, 11, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845